UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1941


KEITH T. SAYLOR,

                Plaintiff - Appellant,

          v.

PINNACLE CREDIT SERVICES, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony J. Trenga, District
Judge. (1:14-cv-01709-AJT-TCB)


Submitted:   August 2, 2016                 Decided:   August 9, 2016


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest P. Francis, ERNEST P. FRANCIS, LTD., Alexandria, Virginia,
for Appellant.   Ronald S. Canter, THE LAW OFFICES OF RONALD S.
CANTER, LLC, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith T. Saylor appeals the district court’s order granting

Pinnacle Credit Services, LLC’s motion for summary judgment and

closing his civil action that raised claims under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692a (2012), and Fair Credit

Reporting Act, 15 U.S.C. § 1681 (2012), and asserted a state law

claim of defamation.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Saylor v. Pinnacle Credit Servs., LLC, No.

1:14-cv-01709-AJT-TCB (E.D. Va. July 16, 2015).              We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2